Exhibit 10.4
KELLY SERVICES, INC
1999 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN
As Amended on February 8, 2006
As Amended on November 8, 2007
Section I — Purposes
The purposes of this 1999 Non-Employee Directors Stock Option plan are to assist
the Company in attracting and retaining individuals of exceptional ability to
serve as its directors and to more closely align their interests with those of
the Company’s shareholders.
Section 2 — Certain Definitions
The following terms have the following respective meanings under the Plan:
“Affiliated Entity” means any corporation, partnership, or other business
enterprise in which the Company directly or indirectly has a significant equity
interest under generally accepted accounting principles.
“Board” means the Board of Directors of the Company.
“Company” means Kelly Services, Inc.
“Fair Market Value” means, for any given date, the closing market price for a
share of Company Stock as a Nasdaq Stock Market LLC security reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for that date (or if no such prices are so reported for such date,
for the latest preceding date on which such sale prices were so reported). If
the Fair Market Value for a given date cannot be determined by reference to
Nasdaq, it shall be determined by the reasonable application of a reasonable
valuation method that satisfies the requirements of Treasury
Regulation Section 1.409A-1(b)(iv)(B).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“NASDAQ” means the National Association of Securities Dealers, Inc. Automated
Quotation System.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any Affiliated Entity.
“Option” means an option to purchase Shares granted under the Plan.
“Plan” means this 1999 Non-Employee Directors Stock Option Plan.
“Rule 16b-3” means Securities and Exchange Commission Rule 16b-3 (or any
successor rule or regulation), as in effect and applicable to the Company at a
given time.
“Shares” means shares of the Company’s Class A common stock, par value $1.00 per
share, or such other securities or other property as may become subject to an
Option pursuant to an adjustment made under Section 6 hereof.

 

 



--------------------------------------------------------------------------------



 



Section 3 — Administration
3.1 The Plan shall be administered by the Board, which shall have full power and
authority to prescribe and amend the forms of option agreements, notices, and
all other documents or instruments required under or determined by the Board to
be advisable with respect to the Plan, to establish, revise, suspend, and waive
such rules and procedures and appoint such agents as it deems appropriate for
the administration or operation of the Plan, to construe and interpret the Plan,
any option agreement, and any other instrument or document relating to the plan
or any Option, to decide any question and settle any dispute which may arise in
connection with the Plan or any Option, and to make any other determination, and
take any other action that the Board deems necessary or desirable for the
administration or operation of the Plan. All interpretations, determinations, or
other decisions of the Board concerning the Plan or any Option shall be
conclusive and binding upon all interested parties.
3.2 Notwithstanding the foregoing or any other provision of the Plan to the
contrary, however, it being the intention that all Options shall satisfy all
then applicable criteria under Rule 16b-3, the Board shall have no authority or
discretion at any time to make any determination or take any other action which
would cause any Option then outstanding or which thereafter may be granted to
fail to meet such criteria.
Section 4 — Eligibility
The only persons who shall be granted Options are those individuals who at time
of grant are Non-Employee Directors.
Section 5 — Available Shares
Subject to adjustment as provided in Section 7, the aggregate maximum number of
Shares available for settlement of Options is 250,000, which Shares may be
either authorized and issued Shares acquired by the Company and held in its
treasury (“treasury shares”) or authorized and unissued Shares. There shall be
reserved at all times for issuance under the Plan a number of Shares equal to
the aggregate maximum number of Shares that may be issued in settlement of
Options then outstanding and which thereafter may be granted under the Plan,
less the number of treasury shares then reserved for Options. If an Option
terminates or expires for any reason without having been exercised in full, the
Shares subject to the Option immediately prior to such expiration or termination
shall again become available for grants under the Plan.
Section 6 — Option Terms
6.1 Each Option shall be evidenced by a written option agreement in form
approved by the Board, which agreement shall identify the Option as one granted
under the Plan, the name of the grantee, and the date of grant, set forth the
number of Shares subject to the Option, the exercise price per Share (which
shall be the Fair Market Value of a Share on the grant date, or higher), and,
either expressly or by reference to the Plan, the other terms and conditions of
the Option; provided that, in the event of any inconsistency between the Plan
and the agreement, the terms of the Plan shall govern.
6.2 The number of Shares subject to an Option, the time at which the Option or
any portion thereof first becomes exercisable (which may be the date of grant)
and the latest date on which the Option may be exercised (the “expiration date”)
shall be as specified at the time of grant; provided, however, that the
expiration date of an Option shall be no later than ten (10) years after the
date of grant. Each Option shall terminate in its entirety at the earlier of
(i) the third anniversary of the date on which the grantee ceased to be a
Company director; (ii) the date on which written notice of termination of the
Option is given to the former director or such later date as is specified in
that notice; or (iii) the expiration date of the Option. Each Option shall be
non- transferable except by will or the laws of descent and distribution, and
during the lifetime of the grantee may be exercised only by the grantee.
6.3 To the extent then exercisable, an Option may be exercised, in whole or in
part, by delivery to the Secretary of the Company (or any such other Company
officers or employees as the Board from time to time may designate) of a written
notice of exercise in form acceptable to the Board and payment in full in cash
of the aggregate exercise price for the number of shares for which the Option is
being exercised; provided, however, an Option may not be exercised in whole or
in part during the thirty (30) day period following the date the grantee ceases
to be a Company director.
Section 7 — Adjustments
In the event of a reorganization or recapitalization, merger, consolidation or
similar transaction involving the Company, a stock-on-stock dividend or split,
spin-off, reverse split or combination of the Company’s Class A common stock, a
rights offering, or any other change in the corporate or capital structure of
the Company affecting the Class A Common Stock, the Board shall make such
adjustments as it may deem appropriate in the number and kind of shares which
thereafter may be made subject to Options and in the numbers and kind of shares
covered by outstanding Options and the per share exercise price of such Options.
In the event of a merger, consolidation, or combination in which the
consideration issued with respect to Shares is a combination of different types
of property, the Board may designate the property or combination of property to
be received upon the exercise of each such outstanding Option. Notwithstanding
the foregoing, the Board shall not make any adjustment to the number of shares
covered by outstanding Options or the per share exercise price of such Options
that would cause the exercise price to be less than the Fair Market Value of the
underlying shares on the date the Option was granted or cause the number of
shares subject to the Option to be other than fixed on the original date of
grant of the Option.

 

Section 8 — Miscellaneous
8.1 The Board may at any time and from time to time amend, modify, suspend or
terminate the Plan, with or without the approval of shareholders of the Company,
except that: (i) no amendment or modification of the Plan shall be effective
without shareholder approval at any time at which such approval is required,
either by the applicable rules of any securities exchange (including the NASDAQ
National Market) on which Company stock is then principally traded, or by
Rule 16b-3; and (ii) none of the foregoing actions by the Board shall adversely
affect any then outstanding Option without the holder’s consent.

 



--------------------------------------------------------------------------------



 



8.2 The Plan has been adopted by the Board subject to shareholder approval by
the holders of the Company’s Class B common stock. All Options granted prior to
such shareholder approval shall be subject to such approval.
8.3 If at any time the Board shall determine that the listing, registration, or
qualification of any Shares upon any national securities exchange or under any
federal, state, local or foreign law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the issuance or delivery of Shares pursuant to the Plan, then,
notwithstanding any other provision of the Plan to the contrary, no Shares shall
be issued or delivered unless and until such listing, registration,
qualification, consent, or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Board.
8.4 Neither the grantee of an Option, nor any other person to whom the Option or
the grantee’s rights thereunder may pass, shall be, or have any rights or
privileges of, a holder of Shares in respect of any Shares subject to such
Option, unless and until it has been duly exercised and certificates
representing such Shares have been issued in the name of such grantee or other
person.
8.5 The Company shall have the right to require the holder of an Option to make
payments in cash upon the exercise of the Option, in connection with any
obligation of the Company to withhold taxes upon such exercise. Any such
required payment shall be a condition precedent to settlement of such Option.
8.6 The Plan and all actions taken under it shall be governed by the internal
laws of the State of Delaware.

 

 